IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0816-07


KEITH DENSON, Appellant
 


v.


THE STATE OF TEXAS




ON APPELLANTS PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT COUNTY



Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition may be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
NOTE: CORRECTED ORDER, HEADING HAS BEEN CORRECTED.
En banc
Delivered: August 22, 2007
Do Not Publish